Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This is in response to the Amendment filed on December 16, 2021, claims 8-16 and 19-20 are withdrawn from examination; claims 1-7 and 17-18 are presented for examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al (WO/2014/166297); citations taken from corresponding US application (US 20160036542 A1).

Regarding claim 1, Gong discloses “obtaining an interference measurement resource configuration” (see Gong ¶ 0049, ¶ 0050; receiving interference measurement indication that can include interference measurement modes used for performing the interference); “and an interference measurement receiving mode configuration” (see Gong ¶ 0049, ¶ 0051; discloses receiving interference measurement indication that can include parameter configuration information used for interference measurement); “wherein the interference measurement receiving mode configuration comprises at least one of: a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight” (¶ 0186 - ¶ 0188, ¶ )  Moreover, Gong discloses the limitation of “and performing an interference measurement according to the interference measurement resource configuration and the interference measurement receiving mode configuration” (see Gong ¶ 0203, ¶ 0240; performing measuring interference based on interference indications); “wherein performing the interference measurement comprises: determining an interference measurement resource and an interference measurement resource receiving mode corresponding to the interference measurement resource (¶ 0202, ¶ 0204; ); and “receiving and measuring an interference signal on the interference measurement resource according to the determined interference measurement resource receiving mode“ (¶ 0203, ¶ 0240).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the .

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Gong further discloses “wherein the first type of signal comprises one of following: a downlink measurement pilot, a downlink demodulation pilot, an uplink demodulation pilot, an uplink measurement pilot and an uplink random access signal.”; (see Gong ¶ 0214, ¶ 0240).

Regarding claim 4, claim 2 is incorporated as stated above.  In addition, Gong further discloses “wherein a resource location of the first type of signal associated with the interference measurement receiving mode is determined according to a convention or indication information”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Gong further discloses “wherein the resource location of the first type of signal comprises: a port, a time domain location; and the indication information is configured by a network-side device”; (see Gong ¶ 0207,  ¶ 0208).

Regarding claim 6, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a beam selected and fed back by user equipment”; (see Gong ¶ 0287).

Regarding claim 7, claim 1 is incorporated as stated above.  In addition, Gong further discloses “wherein an interference measurement receiving mode corresponding to the interference measurement receiving mode configuration is determined according to a time domain location to which an interference measurement resource belongs”; (see Gong ¶ 0210, ¶ 0211).

Claims 17 - 18 are the apparatus claims corresponding to the method claims 1 - 7 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 7.  Claims 17 – 18 are rejected under the same rational as claims 1 - 7.


Response to Argument(s)

Applicant's argument(s) filed on December 16, 2021 have been fully considered but they are not persuasive. Therefore, rejection is maintained. 

The applicant’s argument revolves around that Gong fails to teaches or suggest a " obtaining an interference measurement resource configuration and an interference measurement receiving mode configuration; wherein the interference measurement receiving mode configuration comprises at least one of: a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight " as recited in Applicant's claim 1. The applicant argued that the parameter configuration information used for interference measurement disclosed by Gong cannot be equivalent to the interference measurement receiving mode configuration as recited in claim 1
In response. Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, the interference measurement receiving mode configuration can be any one of four options including a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight. Gong discloses performing interference measurement according to an indication of the interference measurement indication information, the interference measurement indication information is used for indicating one or more kinds of interference measurement modes and parameter configuration information (see Gong ¶s 0049 – 0051). Also, Gong discloses demodulation performance is not only related to the accuracy of channel estimation, but it is also in an important relationship with the accuracy of interference measurement (¶ 0185). With that being said, Gong discloses obtaining the receiving weight configuration for different receivers (¶ 0187, 0199). For example, ¶ 0188 discloses obtaining receiving weight for an MRC receiver; ¶  MMSE-IRC receiver and ¶ 0196 discloses a case obtaining receiving weight of measuring interference through the DMRS. Thus, the Gong meets the scope of the claimed limitation as currently presented. 

Applicant needs to emphasize that those having ordinary skill in the art understand that a DMRS port refers to the port on which the BS sends interference measurement resources, but not the port on which the UE receives the interference measurement resources. Since both the parameter configuration information and interference measurement modes disclosed by Gong involve information about the DMRS port on which the BS sends interference measurement resources, neither of parameter configuration information and interference measurement modes can be a receiving mode configuration, let alone being a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight.
IN response: b)	Examiner respectively disagrees. Applicant is reminded that claims must be given their broadest reasonable interpretation.  Based in the language of the argued limitation, the interference measurement receiving mode configuration can be any one of four options including a configuration of receiving antenna, a configuration of a range of receiving direction, a configuration of a polarization manner of receiving or a configuration of receiving weight. Gong discloses performing interference measurement according to an indication of the interference measurement indication information, the interference measurement indication information is used for indicating one or more kinds of interference measurement modes and parameter configuration information (see Gong ¶s 0049 – 0051). Also, Gong discloses demodulation performance is not only related to the accuracy of channel estimation, but it is also in an important relationship with the accuracy of interference measurement (¶ 0185). With that being said, Gong discloses obtaining the receiving weight configuration for different receivers (¶ 0187, 0199). For example, ¶ 0188 discloses obtaining receiving weight for an MRC receiver; ¶ 0190 for an MMSE receiver; ¶ 0192 for MMSE-IRC receiver and ¶ 0196 discloses a case obtaining receiving weight of measuring interference through the DMRS. Thus, the Gong meets the scope of the claimed limitation as currently presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770. The examiner can normally be reached 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHALED M KASSIM/Primary Examiner, Art Unit 2468